Citation Nr: 0842546	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  08-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) when denying service connection for 
the cause of the veteran's death in March 1969, February 
1974, and May 2003 rating determinations.  

2.  Entitlement to an earlier effective date earlier than 
October 1, 2006, for the grant of service connection for the 
cause of the veteran's death, 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and L. Dayes, M.D.  



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from October 1943 to November 
1945.  He died in February 1969.  The appellant is the widow 
of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating determination of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) RO, which granted service connection for the cause of 
the veteran's death, effective October 1, 2006.  

The appellant appeared at a hearing before a local hearing 
officer at the RO in July 2007 and at a hearing at the RO 
before the undersigned in September 2008.  Transcripts of 
these hearings are of record.  

In October 2008, the Board granted the appellant's motion to 
advance this case on its docket.



FINDINGS OF FACT

1.  In March 1969, February 1974, and May 2003 
determinations, the RO denied service connection for the 
cause of the veteran's death.  The appellant was notified of 
these decisions, but did not submit a notice of disagreement 
within one year of the notices.

2.  The March 1969, February 1974 and May 2003 rating 
decisions, which denied service connection for the cause of 
the veteran's death, considered the correct evidence and law 
as it then existed, and it did not involve an error that 
would undebatably lead to a different result if such error 
were corrected.

3.  On September 29, 2006, the RO received the appellant's 
request to reopen the claim for service connection for the 
cause of the veteran's death.  The RO ultimately reopened the 
claim and granted service connection for the cause of the 
veteran's death, effective October 1, 2006.

4.  Prior to September 29, 2006, there was no pending claim 
pursuant to which the benefits awarded could have been 
granted.


CONCLUSIONS OF LAW

1.  The RO's March 1969, February 1974, and May 2003 rating 
decisions, which denied service connection for the cause of 
the veteran's death, were not the product of clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2008).

2.  The RO's March 1969, February 1974, and May 2003 
decisions, which denied a claim of entitlement to service 
connection for the cause of the veteran's death are final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  The criteria for an effective date for service connection 
for the cause of the veteran's death prior to October 1, 
2006, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The courts have held that where the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The issue in this appeal 
arises from the veteran's disagreement with the effective 
date established with the grant of service connection for the 
cause of the veteran's death.  The courts' reasoning in 
Hartman and Dunlap leads to the conclusion that further VCAA 
notice is not required in this case.  See Goodwin v. 
Nicholson, 11 Vet. App. 494 (1998).

Moreover, the VCAA is inapplicable to issues of CUE.  Livesay 
v. Principi, 15 Vet. App, 165 (2001).

VA has complied with any duty to assist the appellant under 
the VCAA by obtaining all pertinent records.



History

A review of the record reveals that the appellant requested 
service connection for the cause of the veteran's death in 
February 1969.  In March 1969, the RO denied service 
connection for the cause of the veteran's death.  The RO 
indicated that there was no medical evidence in the service 
records which could be associated with the cause of death.  
The appellant was notified of this decision in June 1969 and 
did not appeal.  Thus, the decision became final.  

In February 1974, the appellant again requested service 
connection for the cause of the veteran's death.  In February 
1974, the RO again denied service connection for the cause of 
the veteran's death.  The appellant was notified of this 
decision that same month and did not appeal.  Thus, the 
decision became final.  

No further correspondence with respect a claim for service 
connection for the cause of the veteran's death was received 
from the appellant until April 23, 2003, when the appellant 
filed a claim for DIC benefits.  In a May 2003 rating 
determination, the RO again denied service connection for the 
cause of the veteran's death.  The veteran was notified of 
that decision the same month and did not appeal.  Thus, the 
decision became final.  

No further correspondence was received from the appellant 
until September 29, 2006, when she filed another application 
for DIC.

At the July 2007 hearing, the veteran's former physician 
testified that the veteran died in February 1969 from a 
massive brain tumor.  He noted that it was his belief that 
the headaches which the veteran experienced in service were 
the signals of a catastrophe in the making, 

In a July 2007 rating determination, the RO granted service 
connection for the cause of the veteran's death and assigned 
an effective date of October 1, 2006, as the effective date 
of service connection.  

In her August 2007 notice of disagreement, the appellant 
indicated that the RO did not fully develop her case as it 
related to the VCAA with regard to the April 2003 rating 
determination.  She noted that the veteran's claims folder 
had all the information to develop her claim for DIC to 
include medical and surgical reports.  

In her January 2008 substantive appeal, the appellant noted 
that a review of the medical records from the veteran's 
private physician were part of her original claim for 
benefits in Feb 1969, Feb 1974, and April 2003, as well as 
her most recent claim.  She argued that VA had failed to 
assist her in the full development of her claim, awarding her 
only a widow's pension in 1969.  The appellant wrote that she 
was told this was the only benefit she could get.  She 
indicated that some 37 years later, her husband's doctor, 
whose progress notes had been available since the original 
claim, testified about the cancer which caused her husband's 
death.  She noted that VA did not assist her in securing any 
medical opinions in her original claim in 1969 or in the 
claim filed in 2003.  

At her September 2008 hearing, the appellant took issue with 
the decision on her April 2003 DIC claim.  She noted that the 
RO made a decision on the claim in one month and did not 
provide any developmental assistance to her.  The appellant 
and her representative contended that it was reasonable to 
conclude that had she been provided adequate notice in 
response to the April 2003 claim, the outcome of the May 2003 
decision might have been different.  The appellant testified 
that had she been provided a statement similar to the one she 
received in November 2006, the veteran's private physician 
would have provided a letter sooner.  She believed that an 
effective date as of the original claim was warranted to 
compensate for the RO's lack of help with her claim.  

CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

There is a three-pronged test to determine whether CUE is 
present in a prior determination: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The record shows that the RO issued a March 1969, decision 
denying entitlement to service connection for the cause of 
the veteran's death.  The claims file does not document what, 
if any, notice was provided to the appellant.  Her testimony 
and statements acknowledge, however, that she was aware of 
this decision.  If she had not received notice, the claim 
would have remained pending until the 1974 decision, of which 
she was clearly notified.  Given her acknowledgement, it is 
presumed that she was notified of the 1969 decision.  Baxter 
v. Principi, 17 Vet. App. 407 (2004).  

The appellant's allegation of CUE in the March 1969, February 
1974 and May 2003 decisions comes down to an allegation that 
the RO did not comply with its duties to provide notice and 
assist her with the development of her claim.  

More recently, the United States Court of Appeals for the 
Federal Circuit has held that in order to be CUE, the error 
must be of a type that is outcome determinative.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the majority of 
the court held that failure on the part of VA to comply with 
its duty to assist claimants with the development of their 
claims could never constitute clear and unmistakable error.  
The Court reached this conclusion on the basis that such a 
failure creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.  

In Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  The Federal Circuit Court, citing Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994), also noted that a CUE 
claim is an attack on a prior judgment that asserts an 
incorrect application of law or fact, and that an incomplete 
record, factually correct in all other respects, is not CUE.  
Id. at 1343-4.  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

Assuming arguendo that VA had a duty to obtain a medical 
opinion, the failure to obtain the opinion could not 
constitute CUE.

Prior to November 9, 2000, VA did not have a statutory duty 
to tell claimants what evidence was needed to substantiate a 
claim.  Pub.L. 106-475, § 3(a), (Nov. 9, 2000, 114 Stat. 2096 
(codified at 38 U.S.C.A. § 5103(a) (West 2002)).  Hence the 
absence of notice prior to the 1969 and 1974 decisions was 
consistent with the then existing law.

The notice of the 1974 decision informed the appellant that 
the claim was denied because of the absence of evidence that 
the veteran's death was due to a service connected disease or 
injury, and she was advised to send any evidence she believed 
would justify a different decision.  This notice should have 
served to tell her that more evidence was needed to support 
her claim.  If she was aware of a supporting physician's 
opinion at that time, this notice should have informed her of 
the need to submit such evidence.  Even if the notice could 
be construed as legally insufficient (and there is no basis 
for such a conclusion), there is no guarantee that adequate 
notice would have caused the appellant to submit evidence 
that would have undebatably lead to a grant of the benefit 
sought.

At the time of its 2003 decision, the RO did have a duty to 
provide notice of the evidence needed to substantiate the 
claim.  There is no indication in the record that it provided 
the notice.  This error was not undebatably outcome 
determinative.  As just noted, there is no certainty that 
proper notice would have lead the appellant to submit 
evidence that undebatably would have lead to a grant of the 
claim.  As noted in Elkins and Caffrey, even if it could be 
assumed that such evidence would have been forthcoming, the 
evidence would not have been part of the record at the time 
of the decision, and hence could not serve as the basis for a 
finding of CUE.  

The notice of the 2003 decision did tell the appellant that 
the claim was denied because there was no evidence that the 
veteran's death was related to military service, but the 
appellant submitted no additional evidence in response to 
this notice.

In May 2003, the RO denied service connection on the basis 
that there was no evidence to show that the veteran's death 
was related to military service.  While the appellant did 
present evidence, such evidence was reviewed, discussed, and, 
ultimately, refuted by the RO as not being supported by the 
most probative medical evidence of record.  Failure to find 
otherwise by the RO is not "undebatable" error.  The decision 
to deny service connection was supported.  If a decision is 
factually supported, it cannot be clearly and unmistakably 
erroneous.

Earlier Effective Date

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a).  The appellant did not submit a notice of 
disagreement within one year of the May 2003 denial of 
service connection for the cause of death, and because there 
has been no showing of clear and unmistakable error, that 
decision is final.

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q),(r).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from an appellant or her representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take. All that is 
required is that the communication indicates an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

Between the final denial in May 2003 and the September 29, 
2006, there was no correspondence from the appellant that 
could be construed as a request for service connection.  The 
appellant has not disputed this fact.

Accordingly, on these facts, the date of the October 1, 2006 
claim for the cause of the veteran's death is the earliest 
effective date that may be assigned for the award of service 
connection.  See 38 C.F.R. § 3.400(q)(1)(ii).  The pertinent 
legal authority governing effective dates is clear and 
specific, and the Board is bound by such authority.  See 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  As there is no 
legal basis for assignment of any earlier effective date, the 
Board finds that the claim for an earlier effective date for 
the award of service connection for the cause of the 
veteran's death must be denied.  Where, as here, the law, and 
not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER
 
The RO's March 1969, February 1974, and May 2003 rating 
decisions, which denied service connection for the cause of 
the veteran's death, were not clearly and unmistakably 
erroneous.

An effective date earlier than October 1, 2006, for the grant 
of service connection or the cause of the veteran's death, is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


